Mr. Justice Bigelow delivered the opinion of the court. As to the first assignment of error, it is sufficient to say, that since none of the instructions are abstracted, this court may presume it has been abandoned. This is a more char itable view to take of the matter, than to suppose counsel for plaintiff in error purposely disregarded Eule 23 of this court. The second and third assignments of error are practically but one, and challenge only the ruling of the court in overruling plaintiff’s motion for a new trial, and on looking into the record, as the motion also is not abstracted, we find the grounds of it to be as follows: 1st. “Because the verdict of the jury is contrary to the evidence.” 2d. “Because the verdict of the jury is contrary to the law.” 3d. “ And for other good and sufficient reasons appearing,” etc. As to the first point of the motion, there was abundant evidence (such as it was, and none of it was objected to) before the jury to warrant them in finding the verdict as-they did, and the most that can be said of it in favor of plaintiff’s contention is, that it was conflicting, and .there was no decided preponderance either way, and hence the-court did not err in overruling the motion for the reason given. As to the second point of the motion, if it means that the verdict is contrary to the law, as given to the jury by the court, we have looked into the instructions sufficiently to be enabled to determine that the point is without foundation. If it means that there was no evidence before the jury that would legally justify the jury in finding the verdict they did, then the contention is also without foundation as' before shown. As to what “ reasons ” were urged to the court below on the third point of the motion for a new trial, we have no means of knowing. Possibly it was the admission of parol evidence, as that seems to be the principal point raised here, but plaintiff in error neither objected to the evidence at the time it was given, nor did he ask to have it excluded from the jury. Under such circumstances the record presents no error that can be judicially seen. The judgment is affirmed.